In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1850V
                                          UNPUBLISHED


    RONNY ECHEVERRI,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: August 12, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Theodore J. Hong, Maglio, Christopher & Toale PA, Seattle, WA, for Petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

        On December 3, 2018, Ronny Echeverri filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered Guillain Barre Syndrome (GBS)
resulting from the adverse effects of an influenza (flu) vaccination he received on
December 30, 2015. Petition at 1-2. Petitioner further alleges that his vaccine-related
injuries have lasted more than six months, and that neither he, nor any other party, has
ever brought an action or received compensation in the form of an award or settlement
for his vaccine-related injuries. Petition at 4. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On January 17, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On August 10, 2021, Respondent filed a proffer on award of

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
compensation (“Proffer”) indicating Petitioner should be awarded $243,207.44. Proffer at
2. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner the
following compensation:

    1. A lump sum payment of $243,207.44, representing compensation for pain
       and suffering ($230,000.00) and past unreimbursable expenses ($13,207.44)
       in the form of a check payable to Petitioner, Ronny Echeverri.

    2. A lump sum payment of $19,506.99, representing compensation for
       satisfaction of the State of California Medicaid lien, payable jointly to
       Petitioner and State of California-Health and Human Services Agency, and
       mailed to:

               State of California-Health and Human Services Agency
     Department of Health Care Services/Third Party Liability and Recovery Division
                              Class Action Unit, MS 4720
                    P.O. Box 997425, Sacramento, CA 95899-7425

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
RONNY ECHEVERRI,                     )
                                     )
            Petitioner,              )
                                     )  No. 18-1850V
      v.                             )  Chief Special Master Corcoran
                                     )  ECF
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
____________________________________)

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On December 3, 2018, Ronny Echeverri (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. He alleges that, as a result of receiving the influenza vaccine on December 30,

2015, he suffered from Guillain-Barre Syndrome (GBS). See Petition. On January 16, 2020,

respondent filed his Vaccine Rule 4(c) report, concluding that petitioner suffered GBS as defined

by the Vaccine Injury Table, within the Table timeframe. See ECF No. 26. On January 17,

2020, Chief Special Master Corcoran issued a ruling on entitlement, finding that petitioner was

entitled to compensation for a GBS Table injury. See ECF No. 27.




1
  This Proffer does not include attorneys’ fees and costs, which the parties intend to address after
the Damages Decision is issued.
II.    Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $230,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that he incurred past unreimbursable expenses

related to his vaccine-related injury. Respondent proffers that petitioner should be awarded past

unreimbursable expenses of $13,207.44. See 42 U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

       C.      Medicaid Lien

       Respondent proffers that petitioner should be awarded funds to satisfy the State of

California Medicaid lien of $19,506.99, which represents full satisfaction of any right of

subrogation, assignment, claim, lien, or cause of action the State of California may have against

any individual as a result of any Medicaid payments the State of California has made to or on

behalf of petitioner from the date of his eligibility for benefits through the date of judgment in

this case as a result of his alleged vaccine-related injury suffered on or about January 24, 2016,

under Title XIX of the Social Security Act. Petitioner agrees.

       The above amounts represent all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

III.   Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

two lump sum payments described below, and request that the Chief Special Master’s decision




                                                  2
and the Court’s judgment award the following: 2

       A. A lump sum payment of $243,207.44 in the form of a check payable to petitioner;
          and

       B. A lump sum payment of $19,506.99, representing compensation for satisfaction of
          the State of California Medicaid lien, in the form of a check payable jointly to
          petitioner and:

                    State of California-Health and Human Services Agency
                Department of Health Care Services/Third Party Liability and Recovery Division
                                  Class Action Unit, MS 4720
                        P.O. Box 997425, Sacramento, CA 95899-7425

Petitioner agrees to endorse the check to the State of California-Health and Human Services

Agency for satisfaction of the Medicaid lien. Petitioner is a competent adult. Evidence of

guardianship is not required in this case.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              DARRYL R. WISHARD
                                              Assistant Director
                                              Torts Branch, Civil Division




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                                                  3
                            s/Christine Mary Becer
                          CHRISTINE MARY BECER
                          Trial Attorney
                          Torts Branch, Civil Division
                          U.S. Department of Justice
                          P.O. Box 146
                          Benjamin Franklin Station
                          Washington, D.C. 20044-0146
                          Tel: (202) 616-3665
                          Christine.m.becer@usdoj.gov


Date:   August 10, 2021




                            4